Citation Nr: 1709782	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO. 11-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2013 and September 2014, the Board remanded the Veteran's claim for additional development. This case is once again before the Board.

As a preliminary matter, in April 2015, during the course of this appeal, the Veteran filed a VA Form 21-526EZ requesting, inter alia, consideration of a claim for service connection for hepatitis C. In response to the Veteran's application, the RO issued a rating decision in June 2015 denying service connection for hepatitis C on the basis that new and material evidence was needed to reopen the claim. However, the September 2010 hepatitis C claim had never become final (See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)) and was still in the process of this appeal. Therefore, new and material evidence was unnecessary. 

In the June 2015 rating decision, the Veteran was denied, inter alia, service connection for posttraumatic stress disorder (as a result of military sexual trauma), anxiety, and depression. Thereafter, in May 2016, the Veteran filed a Notice of Disagreement (NOD) with these issues. Although the Veteran has not yet been issued a Statement of the Case (SOC) with regard to these issues, review of the record reveals that the RO is taking action on the claims and, therefore, it is unnecessary to order the issuance of a SOC at this time.

In June 2015, subsequent to the most recent supplemental SOC (SSOC), additional records from the Big Spring VA Medical Center were associated with the claims file without a waiver of review by the Agency of Original Jurisdiction (AOJ). However, this evidence is either not relevant to the issue before the Board or cumulative of other evidence of record, specifically evidence already in Virtual VA. As such, the Board finds that it may proceed with adjudication. 38 C.F.R. § 20.1304 (2016).



FINDING OF FACT

The medical evidence does not show a diagnosis of hepatitis C during the pendency of the claim.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated July 2010 and November 2014. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

A December 2013 VA examination was previously held inadequate by the Board on the basis of its nexus opinion. A second VA examination was conducted in September 2014, but signed by the examiner in October 2014 (October 2014 VA examination). The Board finds the October 2014 VA examination adequate because it includes the relevant serological testing necessary to decide this matter. There is no evidence in the record dated subsequent to the latest VA examination that shows a material change in the disability to warrant a reexamination. 38 C.F.R. §§ 3.326, 3.327. The Veteran has not presented any evidence indicating that the examination was inadequate and there is no evidence or allegation that his condition has changed. See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

The Veteran's service treatment records (STRs) have been obtained and appear to be complete.  No private records have been identified by the Veteran for VA to obtain. Accordingly, VA's duty to assist has been met.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

II. Legal Criteria

Veteran Status

Veteran status is the first element required for a claim for disability benefits. D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). The term 'veteran' means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  The term 'active duty' includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA). 38 U.S.C.A. § 101(21). 

However, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). In the absence of such evidence, the period of ACDUTRA would not qualify as 'active military, naval, or air service,' and the appellant would not qualify as a 'veteran' by virtue of ACDUTRA service alone.  Id.

In this case, the Veteran served on active duty for training (ACDUTRA) from May 1979 to November 1979.  He asserts that he was infected with hepatitis C when he received in-service inoculations delivered by air injectors that used multi dose bottles.  If he is able to establish that he has a current diagnosis of hepatitis C that is causally linked to his ACDUTRA, he will also have established veteran status for the purpose of receiving VA compensation for this disability.  Accordingly, the question of veteran status turns on the issue of service connection.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). A disease diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). However, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

To be granted service connection for hepatitis C, a Veteran must have positive test results from either an enzyme immunoassay (EIA) test or enzyme linked immunosorbent assay (ELISA) test. VA Adjudication Procedures Manual, M21-1, Part III.iv.4.I.2.b; VA Training Letter 01-02 (April 17, 2001). A positive EIA or ELISA test must be confirmed by a recombinant immunoblot assay (RIBA) test or hepatitis C viral (HCV) ribonucleic acid (RNA) test. Id. The Board notes that, according to the VA Adjudication Procedures Manual, an HCV RNA test is sufficient alone (while the VA Training Letter 01-02 does not have such a provision). However, as discussed below, the Veteran does not have a positive diagnosis from a HCV RNA test, so the inconsistency in VA guidance material is moot.

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.


III. Factual Background

The Veteran filed to reopen his hepatitis C claim in June 2010, which the Board reopened in a November 2013 decision and remanded for further development. 

In March 2006, the Veteran tested positive for hepatitis C, using a hepatitis C antibody test. The report stated that the result indicated past or present hepatitis C infection and that qualitative HCV RNA testing would differentiate an active from a resolved infection.

A June 2008 medical record notes that the Veteran had a positive hepatitis C test (and diagnosis) in April 2005.

In February 2009 and April 2009, the Veteran was tested for hepatitis C using an HCV transcription mediated amplification (TMA) serology test (TMA is a process used for qualitative HCV RNA tests). Both tests were negative. (The results were "Not Detected" but the record explains that HCV TMA results are reported as either "Positive" or "Not Detected").

Also in April 2009, a medical addendum stated "Hep[atitis] C positive: but viral load is undetectable. No treatment at current time." It is unclear which serological tests were used for the determination.

In May 2010, another HCV TMA test was conducted with a negative result.

Also in May 2010, the Veteran was diagnosed with "Hepatitis C: rea[c]tive, but viral load non-detectable." It appears that the serology tests used for this diagnosis were a serum glutamic oxaloacetic transaminase (SGOT) test and a serum glutamic-pyruvic transaminase (SGPT) test. 

In July 2011, a hepatitis C antibody test was negative. 

In October 2013, an HCV RNA test was conducted, as noted in the December 2013 VA examination, with a negative result ("Not detected"). 

In December 2013, the Veteran underwent a VA examination. The VA examiner opined that "Review of the [V]eteran's Hepatitis C serology and Liver Function testing results reveals that he does not currently have active Hepatitis C disease. It appears the [V]eteran was sometime prior to 02/03/2009 exposed to the hepatitis C virus then cleared the virus with his own immune system without medical treatment." The examiner noted that the Veteran reported that he was first diagnosed in 2006. 

In January 2014, a hepatitis C genotype test was conducted with a negative result. 
In May 2014, a hepatitis C antibody test was found to be reactive. [A "reactive" hepatitis C antibody test is considered a positive test. See http://www.hepatitis.va.gov/provider/reviews/laboratory-tests.asp (last visited March 14, 2017).] 

In October 2014, the Veteran underwent a second VA examination. The VA examiner noted that a hepatitis C genotype test was conducted with a negative result. The examiner thereafter stated that the Veteran "has almost nondetectable viral load and requires no treatment for this condition." The examiner stated the date of diagnosis of hepatitis C as 1980. The examiner checked "Yes" and "Hepatitis C" for the question "Does the Veteran now have or has he/she ever been diagnosed with a liver condition?" The examiner also checked "Yes" to the question "Has the Veteran been diagnosed with hepatitis C?"

Throughout his medical records, the Veteran has reported a diagnosis of hepatitis C numerous times. For example, in a November 2011 medical questionnaire, he responded that a doctor or nurse told him that he has hepatitis C.


IV. Analysis

The Veteran asserts that he was infected with hepatitis C when he received  in-service inoculations delivered by air injectors that used multi dose bottles.  He asserts that his only risk factor for hepatitis C is this in-service inoculation because he has never been an IV drug user, never had a tattoo, never had an organ transplant, and never received a blood transfusion.

The Board finds that the preponderance of the evidence shows negative serological test results demonstrating that the Veteran currently does not have a current diagnosis of hepatitis C that is adequate for VA disability compensation purposes. In particular, the Board finds highly probative the negative HCV RNA and HCV TMA tests conducted in February 2009, April 2009, May 2010, and October 2013. The Board notes that, if these tests are positive, VA considers them sufficient evidence of a current diagnosis of hepatitis C but, in this case, they were all consistently negative over a period of several years. Therefore, the record supports the December 2013 VA examiner's conclusion that the Veteran was exposed to hepatitis C at some point in the past but that his body "cleared" the virus on its own. The December 2013 VA examiner's opinion is also supported by the March 2006 lab report, which indicates that hepatitis C infections can resolve independently (but noting that further testing was necessary to determine whether the Veteran's infection had, in fact, done so). The December 2013 VA examiner's opinion and rationale is uncontradicted by the record and the Board finds that it is significantly probative evidence of a lack of a current diagnosis of hepatitis C.

The preponderance of the evidence shows there are no sufficient positive serology test results diagnosing the Veteran with hepatitis C during the pendency of the appeal. The June 2006 and May 2014 positive hepatitis C antibody tests are insufficient to provide a current diagnosis of hepatitis C because antibody tests are EIA or ELISA tests and such tests alone (without an accompanying RIBA or HCV RNA positive test), cannot provide an adequate diagnosis of hepatitis C (for VA disability compensation purposes). See VA Training Letter 01-02 (April 17, 2001); VA Adjudication Procedures Manual, M21-1, Part III.iv.4.I.2.b. Additionally, the May 2010 SGOT and SGPT tests are also insufficient alone for diagnosing hepatitis C (for VA disability compensation purposes), for the same reasons. Id.  Further, the Board cannot assign significant probative value to any diagnosis of hepatitis C in the Veteran's medical records that did not have accompanying serological tests.

The Board finds little probative value in the "Yes" answers given by the October 2014 VA examiner to the questions of whether the Veteran has now or ever been diagnosed with a liver condition and whether the Veteran has been diagnosed with hepatitis C. The questions are ambiguous for a current diagnosis, as opposed to a past diagnosis, and the examiner's answers were constrained to a checked box-both answers could be interpreted to mean either that the Veteran is currently diagnosed with hepatitis C or that the Veteran has at one time in the past been diagnosed with hepatitis C. The former interpretation is unsupported by the examiner's narrative report, specifically where she stated that HCV genotype testing was negative and that the Veteran had an almost nondetectable viral load. Therefore, the Board cannot assign significant probative value to this evidence. 

The Board has also considered the Veteran's statements that he was diagnosed with hepatitis C. While the Veteran is competent (i.e. qualified) to report a contemporary diagnosis from doctors, the Veteran does not have the appropriate medical training and expertise to make him competent to provide an opinion about the complex medical question of diagnosing hepatitis C. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions). Accordingly, the Board must assign more probative value to the negative serological tests as described above. 

In the absence of a current diagnosed disability, service connection cannot be granted for such disability. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Accordingly, service connection for hepatitis C is not warranted and, correspondingly, the Veteran has not established "veteran status" for the purposes of receiving VA disability compensation.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached. 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


